NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 09-4405


                      GLENDA ANDERSON; VICKI ANDERSON

                                             v.

          RYAN MESURE; RICHARD LACADRE; WARREN CORNELIUS

                                     Vicki Anderson,
                                            Appellant


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (District Court No. 4-08-cv-00121)
                     District Judge: The Honorable John E. Jones, III


                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  September 17, 2010

               Before: SLOVITER, BARRY, and SMITH, Circuit Judges

                               (Filed: September 20, 2010)


                                         OPINION


SMITH, Circuit Judge.

       Vicki Anderson and her sister, Glenda Anderson, were issued citations charging

them with retail theft and conspiracy to commit retail theft in violation of 18 Pa. Cons.

Stat. §§ 3929 and 903. A Pennsylvania magistrate bound the matter over for trial. At the
conclusion of a non-jury trial in the Cumberland County Court of Common Pleas, the trial

judge declared that the Commonwealth had failed to prove the charges beyond a

reasonable doubt and found both sisters not guilty. Thereafter, the Andersons filed a civil

rights action in the United States District Court for the Middle District of Pennsylvania,

alleging federal and state malicious prosecution claims against the store’s loss prevention

officers, Ryan Mesure and Richard Lacadre, and the prosecuting officer, Warren

Cornelius of the Camp Hill Police Department. The defendants filed motions for

summary judgment. The District Court granted the motions, concluding, inter alia, that

the criminal proceedings were initiated with probable cause. Vicki Anderson appealed.1

       In McKenna v. City of Philadelphia, 582 F.3d 447 (3d Cir. 2009), we observed that



       [t]o prevail on a malicious prosecution claim under section 1983, a plaintiff
       must show that: (1) the defendants initiated a criminal proceeding; (2) the
       criminal proceeding ended in the plaintiff's favor; (3) the proceeding was
       initiated without probable cause; (4) the defendants acted maliciously or for
       a purpose other than bringing the plaintiff to justice; and (5) the plaintiff
       suffered deprivation of liberty consistent with the concept of seizure as a
       consequence of a legal proceeding.

Id. at 461 (citing Estate of Smith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003)). A claim

for malicious prosecution under Pennsylvania law requires proof of the first four elements

of the federal malicious prosecution claim. Haefner v. Burkey, 626 A.2d 519, 521 (Pa.

1993). Probable cause exists if at the time of the issuance of the citations, “the facts and

       1
        The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343.
Appellate jurisdiction exists under 28 U.S.C. § 1291. We review a grant of
summary judgment de novo. Estate of Smith v. Marasco, 318 F.3d 497, 505 (3d
Cir. 2003).
                                              2
circumstances within [the Officer’s] knowledge and of which [he] had reasonably

trustworthy information were sufficient to warrant a prudent man in believing” a crime

had been committed. Beck v. State of Ohio, 379 U.S. 89, 91 (1964).

       The record before us establishes that Mesure and Lacadre provided Officer

Cornelius with written statements about their observations and actions on July 4, 2006. In

addition, Officer Cornelius viewed the video surveillance tapes from that day. The

written statements indicated that Mesure recognized the sisters on July 4 from

surveillance he had conducted a month earlier in June, when he believed, but concluded

he could not prove, they had stolen an item. Mesure noted that he and Lacadre observed

the sisters meet at the jewelry counter, where Vicki pointed to a bracelet, which Glenda

picked up and held in her hand. Mesure also noted that Glenda did not return the bracelet

to the counter. The sisters proceeded to walk to the men’s department, where they

shielded themselves among the racks of clothing. At this point, Mesure went to the

shopping floor. Meanwhile, Lacadre observed Glenda paying for another item at a cash

register. Mesure then waited outside the store to apprehend the sisters, but they appeared

to spot him, turned around, and departed in different directions before they could be

apprehended. Although Mesure looked for the bracelet in the areas of the store where he

had seen the sisters, he was unable to locate it. Based on these facts, as well as the video

surveillance tapes, Officer Cornelius had probable cause to support the citations issued to

Vicki and Glenda Anderson.

       Accordingly, we conclude that the District Court did not err in granting summary

judgment. We will affirm the judgment of the District Court.

                                              3